Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION

This is a response to the amendment filed on 03/08/22.  The applicant argument regarding Makhopadhyay et al. is not persuasive; therefore, all the rejections based on Makhopadhyay et al.is retained and repeated for the following reasons.






Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US. Pat. 10922471.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims are obvious variations of each other.  It would have been obvious to one of ordinary skilled in the art at the time of the invention, based on the teachings of the patent claims, to re-arrange the steps/operations of the claims of the co-pending claims to arrive at the present claims and vice versa because the claims are obvious variations of each other, as indicated above.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claim Rejections - 35 USC § 102  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mukhopadhyay et al. (US Pub. 2010/0158005).

As to claim 1 and 18 the prior art teaches a computer-implemented method for programming a network-on-chip (NoC) (see fig 1) onto an integrated circuit, the method comprising: 

determining a first portion of a plurality of registers to potentially be included in a NoC design (see fig 1-3 paragraph 0083-0089; especially, Mukhopadhyay et al. teach determining a first portion of a plurality of registers to potentially be included in a NoC design as fig 1-3 paragraph 0084-0088); 

determining routing information regarding datapaths between registers of the first portion of the plurality of registers (see fig 1-5 paragraph 0120-0128; especially, Mukhopadhyay et al. teach determining routing information regarding datapaths between registers of the first portion of the plurality of registers as fig 1-5 paragraph 0121-0127); 

determining an expected performance associated with the first portion of the plurality of registers (see fig 1-5 paragraph 0126-0132; especially, Mukhopadhyay et al. teach determining an expected performance associated with the first portion of the plurality of registers as fig 1-5 paragraph 0127-0130); 

determining whether the expected performance is within a threshold range (see fig 1-4 paragraph 0094-0098 paragraph 0201-0205; especially, Mukhopadhyay et al. teach determining whether the expected performance is within a threshold range as fig 1-4 paragraph 0095-0098 paragraph 0202-0204);

 including the first portion of the plurality of registers and the datapaths in the NoC design based on determining that the expected performance is within the threshold range (see fig 16 paragraph 0147-0157 and summary; especially, Mukhopadhyay et al. teach including the first portion of the plurality of registers and the datapaths in the NoC design based on determining that the expected performance is within the threshold range as fig 16 paragraph 0148-0156 and summary); 

and generating instructions configured to cause circuitry corresponding to the NoC design to be implemented on the integrated circuit (see fig 1-5 paragraph 0099-0105 and background; especially, Mukhopadhyay et al. teach generating instructions configured to cause circuitry corresponding to the NoC design to be implemented on the integrated circuit as fig 1-5 paragraph 0100-0104 and background).

As to claim 2 the prior art teach wherein the datapaths are selected from a plurality of chip-specific datapaths included in the library (see fig 1-3 paragraph 0086-0092 and background).

As to claim 3, the prior art teach wherein the first portion of the plurality of registers are selected from a library comprising potential register locations specific to the integrated circuit (see fig 1-3 paragraph 0088-0093).

As to claim 4 the prior art teaches comprising moving one or more locations of registers of the first portion of the plurality of registers, altering a portion of the datapaths, or both based on determining that the expected performance is not within the threshold range (see fig 2-4 paragraph 0090-0096).

As to claim 5 the prior art teaches comprising: 

determining whether the first portion of the plurality of registers includes registers that are located in more than one clock sector (see fig 2-3 paragraph 0091-0097); 

and based on upon determining that the first portion of the plurality of registers includes registers that are located in more than one clock sector, moving one or more registers of the first portion of the plurality of registers so that each register of the first portion of the plurality of registers is included in a single clock sector (see fig 2-4 paragraph 0092-0099).

As to claim 6 the prior art teaches wherein the plurality of registers comprises: 

a second portion of registers configured to route data vertically away from a data source (see fig 2-5 paragraph 0119-00127); 

and a third portion of registers disposed perpendicular to the second portion of registers and configured to route data horizontally away from the data source (see fig 2-5 paragraph 0123-0129).

As to claim 7 the prior art teach comprising: 

determining whether any of the datapaths are routed through an impassable area of the integrated circuit (see fig 3-5 paragraph 0141-0146); 

and after determining that at least one of the datapaths is routed through the impassable area, altering a portion of the datapaths to run around the impassable area (see fig 3-5 paragraph 0143-0150).

As to claim 8 the prior art teach comprising altering one or more locations of a second plurality of registers of the plurality of registers based on altering the portion of the datapaths to run around the impassable area (see fig 3-5 paragraph 0146-0152).

As to claim 9, the prior art teach comprising: 

receiving a program design associated with a function to be performed by the integrated circuit (see fig 1-3 paragraph 0091-0097); 

and compiling, based on the NoC design, the program design to generate a hardware implementation on the integrated circuit for the function(see fig 1-3 paragraph 0096-0103 and background).

As to claim 10 the prior art teaches comprising receiving desired performance information regarding the NoC design (see fig 1-3 paragraph 0084-0089); 

and determining the first portion of a plurality of registers and the routing information based on the desired performance information (see fig 1-3 paragraph 0086-0091).

As to claim 11 and 19 the prior art teaches wherein the integrated circuit comprises a programmable logic device (see fig 2-4 paragraph 0130-0137).

As to claim 12 the prior art teach A non-transitory computer-readable medium comprising instructions that, when executed, are configured to cause one or more processors to: 

receive data regarding an integrated circuit and data regarding performance characteristics for a network-on-chip (NoC) (see fig 1) to be designed (see fig 1-3 paragraph 0038-0043); 

select source points and endpoints for the NoC based on the data regarding the integrated circuit and the data regarding performance characteristics for the NoC (see fig 1-4 paragraph 0040-0053); 

determine routes between the source points and the endpoints (see fig 1-4 paragraph 0052-0063); 

determine whether an expected performance level associated with the routes is within a threshold range of a performance level defined by the performance characteristics (see fig 2-4 paragraph 0060-0065 paragraph 0203-0207 and summary); 

include the endpoints and the routes in the NoC (see fig 1-4 paragraph 0079-0085); 

and generate instructions configured to cause circuitry corresponding to the NoC to be implemented on the integrated circuit (see fig 2-5 paragraph 0082-0089 and background).

As to claim 13 the prior art teach wherein the instructions are configured to cause the processing circuitry to: 

include the endpoints in the NoC comprises setting the endpoints as source points (see fig 1-4 paragraph 0076-0084); 

determine second endpoints for the NoC based on the endpoints (see fig 1-4 paragraph 0081-0087); 

determine routes between the endpoints and the second endpoints (see fig 1-4 paragraph 0079-0083); 

determine second routes between the endpoints and the second endpoints (see fig 1-4 paragraph 0081-0090); 

and include the second endpoints and the second routes in the NoC. (see fig 1-4 paragraph 0086-0092)

As to claim 14, the prior art teach wherein the instructions are configured to cause the one or more processors to: 

move the endpoints closer to the source points based on determining that the expected performance level is slower than a minimum speed defined by the threshold range (see fig 2-5 paragraph 0179-0183); 

and move end endpoints farther from the source points based on determining that the expected performance level is faster than a maximum speed defined by the threshold range (see fig 2-5 paragraph 0198-0203).

As to claim 15 the prior art teaches wherein the instructions are configured to cause the one or more processors to include the endpoints and the routes in the NoC based on determining that the expected performance level is within threshold range (see fig 2-5 paragraph 0082-0092 and background).

As to claim 16 the prior art teaches wherein the instructions are configured to cause the one or more processors to select the routes from the data regarding the integrated circuit based on the data regarding performance characteristics for the NoC. (see fig 2-5 paragraph 0087-0097)

As to claim 17 the prior art teaches wherein the endpoints correspond to a plurality of registers of the integrated circuit (see fig 1-3 paragraph 0089-0095).


As to claim 20 the prior art teaches wherein the programmable logic device comprises a field programmable gate array (FPGA) (see fig 1-5 paragraph 0160-0180 and background).

Remarks

Applicant’s response and remarks filed on 03/08/22 have been carefully reviewed. Applicant’s arguments have been fully considered but they are not persuasive. Key argument and their response related to the claims are listed as below:

Applicant contends that Makhopadhyay et al. do not describe “determining a first portion of a plurality of registers to potentially be included in a NoC design” probes as claimed, Examiner respectfully disagrees.   The prior art Makhopadhyay et al. (US Pub. 2010/0158005) do teach determining a first portion of a plurality of registers to potentially be included in a NoC design (see fig 1-3 paragraph 0083-0089; especially, Mukhopadhyay et al. teach determining a first portion of a plurality of registers to potentially be included in a NoC design as fig 1-3 paragraph 0084-0088).

Applicant contends that Makhopadhyay et al. do not describe “determining routing information regarding datapaths between registers of the first portion of the plurality of registers” probes as claimed, Examiner respectfully disagrees.   The prior art Makhopadhyay et al. (US Pub. 2010/0158005) do teach determining routing information regarding datapaths between registers of the first portion of the plurality of registers (see fig 1-5 paragraph 0120-0128; especially, Mukhopadhyay et al. teach determining routing information regarding datapaths between registers of the first portion of the plurality of registers as fig 1-5 paragraph 0121-0127).
Applicant contends that Makhopadhyay et al. do not describe “determining an expected performance associated with the first portion of the plurality of registers” probes as claimed, Examiner respectfully disagrees.   The prior art Makhopadhyay et al. (US Pub. 2010/0158005) do teach determining an expected performance associated with the first portion of the plurality of registers (see fig 1-5 paragraph 0126-0132; especially, Mukhopadhyay et al. teach determining an expected performance associated with the first portion of the plurality of registers as fig 1-5 paragraph 0127-0130).

Applicant contends that Makhopadhyay et al. do not describe “determining whether the expected performance is within a threshold range” probes as claimed, Examiner respectfully disagrees.   The prior art Makhopadhyay et al. (US Pub. 2010/0158005) do teach determining whether the expected performance is within a threshold range (see fig 1-4 paragraph 0094-0098 paragraph 0201-0205; especially, Mukhopadhyay et al. teach determining whether the expected performance is within a threshold range as fig 1-4 paragraph 0095-0098 paragraph 0202-0204).

Applicant contends that Makhopadhyay et al. do not describe “including the first portion of the plurality of registers and the datapaths in the NoC design based on determining that the expected performance is within the threshold range” probes as claimed, Examiner respectfully disagrees.   The prior art Makhopadhyay et al. (US Pub. 2010/0158005) do teach including the first portion of the plurality of registers and the datapaths in the NoC design based on determining that the expected performance is within the threshold range (see fig 16 paragraph 0147-0157 and summary; especially, Mukhopadhyay et al. teach including the first portion of the plurality of registers and the datapaths in the NoC design based on determining that the expected performance is within the threshold range as fig 16 paragraph 0148-0156 and summary).

Applicant contends that Makhopadhyay et al. do not describe “generating instructions configured to cause circuitry corresponding to the NoC design to be implemented on the integrated circuit” probes as claimed, Examiner respectfully disagrees.   The prior art Makhopadhyay et al. (US Pub. 2010/0158005) do teach generating instructions configured to cause circuitry corresponding to the NoC design to be implemented on the integrated circuit (see fig 1-5 paragraph 0099-0105 and background; especially, Mukhopadhyay et al. teach generating instructions configured to cause circuitry corresponding to the NoC design to be implemented on the integrated circuit as fig 1-5 paragraph 0100-0104 and background).


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH C TAT whose telephone number is 571 272-1908.  The examiner can normally be reached on flex 7:00Am-8PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571 272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BINH C TAT/Primary Examiner, Art Unit 2851